                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                  v.                     Criminal No. 09-427 (FAB)

ALEXIS CANDELARIO-SANTANA [1],

     Defendant.


                         MEMORANDUM AND ORDER

BESOSA, District Judge.

     Defendant Alexis Candelario-Santana (“Candelario”) moves to

dismiss his   indictment    and   stay   his   trial   “until     a    properly

qualified jury pool can be established” pursuant to the Fifth,

Sixth, and Eighth Amendments of the United States Constitution and

the Jury Selection and Service Act, 28 U.S.C. §§ 1861-69.              (Docket

No. 1489 at p. 1.)      For the reasons set forth below, the Court

DENIES Candelario’s motion.       (Docket No. 1489.)

I.   Background

     In March 2013, Candelario was found guilty of violent crimes

in aid of racketeering activity, drug trafficking offenses, and

thirteen   conspiracy-related     murders   pursuant   to   the       Racketeer

Influenced and Corrupt Organizations Act (“RICO”) by a death-

qualified jury.    (Docket No. 985.)     At the penalty phase of trial,
Criminal No. 09-427 [1] (FAB)                                                              2

the jury failed to reach a unanimous decision as to whether

Candelario should receive the death penalty.                       (Docket No. 1051.)

     In August 2013, Candelario received a life sentence.                         (Docket

No. 1145.) Candelario appealed his sentence, and the First Circuit

Court of Appeals vacated and remanded Candelario’s case to the

district court.          United States v. Candelario-Santana, 834 F.3d 8

(1st Cir. 2016).

     On    November       19,     2018,    Candelario         moved   to   dismiss       his

indictment and stay his trial because the grand and petit jury

pool is not “representative of the population of the District of

Puerto Rico” and fails to satisfy “the guarantees of the Fifth,

Sixth, and Eighth Amendments and the Jury Selection and Service

Act.”     (Docket No. 1489 at p. 1.)                     Candelario contests the

requirement that grand and petit jurors must be able “to read,

write,    and    understand       the     English   language        with   a    degree   of

proficiency       sufficient       to   fill     out    satisfactorily          the   juror

qualification form.”          28 U.S.C. § 1865(b)(2).              He argues that “the

English language requirement excludes almost significantly more

than 70% of the otherwise eligible population for jury service in

death penalty cases in Puerto Rico,” and that “[t]his systematic

exclusion       effectively       guarantees     the    composition        of   potential

federal    juror        venires    as     more   affluent,         conservative,      pro-

Government,       and    pro-death      penalty,       with    a   significantly       less
Criminal No. 09-427 [1] (FAB)                                                3

diverse racial and ethnic composition than a fair cross-section of

the community.”   (Docket No. 1489 at pp. 8, 13-14.)

II.   Legal Standard

      “[A]ll litigants in Federal courts entitled to trial by jury

shall have the right to grand and petit juries selected at random

from a fair cross section of the community in the district or

division wherein the court convenes.”           28 U.S.C. § 1861.         If a

grand or petit jury is not comprised of “a fair cross section of

the community,” the defendant must establish a prima facie case:

      (1) that the group alleged to be excluded is a
      “distinctive” group in the community; (2) that the
      representation of this group in venires from which
      juries are selected is not fair and reasonable in
      relation to the number of such persons in the community;
      and (3) that this underrepresentation is due to
      systematic exclusion of the group in the jury-selection
      process.

United States v. Benmuhar, 658 F.2d 14, 19 (1st Cir. 1981) (citing

Duren v. Missouri, 439 U.S. 357, 364 (1979)).

      The   government     can   rebut    a     prima     facie    case     of

unconstitutional jury disproportionality with evidence that “a

significant state interest [is] manifestly and primarily advanced

by those aspects of the jury-selection process . . . that result

in the disproportionate exclusion of a distinctive group.”           Duren,

439 U.S. at 367-68.      “‘States remain free to prescribe relevant

qualifications    for    their   jurors   and    to     provide   reasonable
Criminal No. 09-427 [1] (FAB)                                                       4

exemptions,’” id. at 367 (quoting Taylor v. Louisiana, 419 U.S.

522,    538   (1975)),    as    long   as   the    restraints     are     “precisely

tailored” to “a significant state interest.”                   Benmuhar, 658 F.2d

at 19.

III. Discussion

       Candelario’s arguments are unavailing because the English

proficiency requirement “manifestly and primarily advance[s]” a

“significant state interest” in Puerto Rico.                   See Benmuhar, 658

F.2d at 19.      Even if the English proficiency requirement operates

in a “systematic” manner that excludes over seventy percent of the

Puerto Rico population, Benmuhar, 658 F.2d at 19, Candelario’s

contentions      are    “foreclosed    by    [the      First   Circuit     Court   of

Appeals’] precedents, which have repeatedly upheld the English

proficiency requirement against such challenges in Puerto Rico

district court.”        United States v. Fernández-Hernández, 652 F.3d

56, 66 (1st Cir. 2011) (citing cases); see United States v. Casey,

No.    05-277,   2013    WL    12190486,    at    *3   (D.P.R.   Jan.     23,   2013)

(Delgado-Colón, J.) (“Defendant’s challenge must fail based on the

United States’ successful rebuttal of the prima facie case.”)

       Indeed,    Candelario      acknowledges         the   overriding    caselaw.

(Docket No. 1489 at p. 9.)          According to Candelario,

       The defense recognizes that beginning with Benmuhar,
       . . . the First Circuit has repeatedly held that “the
       overwhelming national interests served by [the] use of
Criminal No. 09-427 [1] (FAB)                                                  5

      English in a United States Court justifies conducting
      proceedings in the District of Puerto Rico in English,”
      so as not to violate the fair cross-section and equal
      protection   requirements  of   the  Fifth   and  Sixth
      Amendments.

Id. (internal citations omitted).

      Candelario, nevertheless, requests that the Court depart from

precedent because “a sentence of death [was not] a potential jury

option” in those cases.        (Docket No. 1489 at p. 9.)           Candelario

argues that “‘death is different,’” and that “death penalty cases—

by their very nature—require a jury to make ‘a highly subjective,

unique, individualized judgment regarding the punishment that a

particular person deserves.’”            Id. at p. 14 (quoting Turner v.

Murray, 476 U.S. 28, 33-34 (1986)).           According to Candelario, “a

jury in a death case must ‘express the conscience of the community

on the ultimate question of life or death,’ and a jury in Puerto

Rico from which all non-English speakers are excluded ‘cannot speak

for   the   community.’”      Id.   at   p.   15   (quoting    Witherspoon    v.

Illinois, 391 U.S. 510, 519-20 (1968)).

      The   Court   rejects    Candelario’s        request    to   depart   from

precedent, just as other courts in this district have rejected

identical requests to depart from precedent in death penalty cases.

See, e.g., Casey, No. 05-277, 2013 WL 12190486, at *3 (finding the

English proficiency requirement constitutional in a capital case);

United States v. Burgos-Montes, No. 06-099-1 (D.P.R. Feb. 27, 2012)
Criminal No. 09-427 [1] (FAB)                                              6

(García-Gregory, J.) (Docket No. 512 at p. 36) (“[T]hese clear

precedents    establish     that    the   English    language    proficiency

requirement [must] be upheld even [in] light of [the defendant’s]

argument that death is different.”)

     Candelario also proposes accommodations to distinguish his

case from precedent.       (Docket No. 1489 at p. 16.)           He suggests

that:

     the First Circuit in Benmuhar, . . . after first
     explaining the substantial federal interests in holding
     court in English, went on to explain that its decision
     was a “narrow one,” observing that its decision might be
     different if the defense proposed “policy accommodations
     that could have achieve the national language interests
     without need for an English proficiency requirement for
     jurors.”

Id. (quoting Benmuhar, 658 F.2d at 20). (Docket No. 1489 at p. 16.)

     The First Circuit Court of Appeals, however, rejected the

same argument in United States v. Dubón-Otero, 292 F.3d 1, 17 (1st

Cir. 2002).    In Dubón, the defendants “[sought] to distinguish

Benmuhar as having been decided in part upon the absence of any

viable   alternative,     while    [t]here   they   suggested   simultaneous

translation,” like Candelario has recommended.             Id.    The Dubón

court held that, as the First Circuit Court of Appeals “stated in

United States v. Flores-Rivera, [] it is ‘the overwhelming national

interest served by the use of English in a United States court,’

which ‘justifies conducting proceedings in the District of Puerto
Criminal No. 09-427 [1] (FAB)                                      7

Rico in English and requiring jurors to be proficient in that

language,’” and that “[t]his justification is independent of the

presence or lack of any viable alternatives.”    Id. (quoting United

States v. Flores-Rivera, 56 F.3d 319, 326 (1st Cir. 1995)).

      Accordingly, the Court DENIES Candelario’s motion to dismiss

his indictment and stay his trial (docket no. 1489).

IV.   Conclusion

      For the reasons set forth above, Candelario’s motion to

dismiss and stay the trial (docket no. 1489) is DENIED.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, January 31, 2019.


                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
